UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CLARA JONES,
Plaintiff-Appellant,

v.
                                                                  No. 97-1107
U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
Dennis W. Shedd, District Judge.
(CA-95-3994-4-19-JI)

Argued: December 3, 1997

Decided: February 27, 1998

Before WIDENER and HAMILTON, Circuit Judges, and
MICHAEL, Senior United States District Judge for the
Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Paul Townsend McChesney, FRALEY, MCCHESNEY
& MCCHESNEY, Spartanburg, South Carolina, for Appellant. David
Marcellus Frazier, Office of the General Counsel, SOCIAL SECUR-
ITY ADMINISTRATION, Baltimore, Maryland, for Appellee. ON
BRIEF: J. Rene Josey, United States Attorney, John B. Grimball,
Assistant United States Attorney, Arthur J. Fried, General Counsel,
Charlotte J. Hardnett, Principal Deputy General Counsel, John M.
Sacchetti, Acting Associate General Counsel, Litigation Division,
Office of the General Counsel, SOCIAL SECURITY ADMINISTRA-
TION, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

This case arises from a denial of Supplemental Security Benefits.
Clara Jones complained fairly consistently for over ten years of pain
in her back, foot, and legs. On January 20, 1993, she filed an applica-
tion for Supplemental Security Income (SSI) payments, alleging that
she was disabled by "back pain." The application was denied and an
Administrative Law Judge (ALJ) found plaintiff not disabled after a
hearing on December 13, 1994. Plaintiff requested review of the deci-
sion and presented new evidence supporting her claim, but the
Appeals Council declined to review. With the denial of review by the
Appeals Council, the decision of the ALJ became the final decision
of the Commissioner. 20 C.F.R. § 404.981 (West 1998); Hunter v.
Sullivan, 993 F.2d 31, 34 (4th Cir. 1992). Plaintiff filed a civil action
on December 20, 1995, seeking review of the denial of benefits. A
magistrate judge recommended affirmation on August 21, 1996, and
the district judge adopted the recommendation and affirmed the Com-
missioner's decision. Plaintiff appealed, claiming that the decision of
the Commissioner was not supported by substantial evidence when all
of the evidence, including that presented to the Appeals Council, was
considered.

Section 405(g) of Title 42 requires that the "findings of the Com-
missioner as to any fact, if supported by substantial evidence, shall be
conclusive." (West Supp. 1997). Substantial evidence is that "relevant

                     2
evidence as a reasonable mind might accept as adequate to support a
conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971),
quoting, Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229
(1938); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The court
should not substitute its judgment for that of the Commissioner. Laws
v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). In considering
whether a decision meets the requirements of substantial evidence, the
court must consider the administrative record. Wilkins v. Secretary,
Department of Health and Human Services, 953 F.2d 93, 95 (4th Cir.
1991), quoting, Huckabee v. Richardson, 468 F.2d 1380, 1381 (4th
Cir. 1972); see 42 U.S.C.A. § 405(g). The administrative record
includes not only the materials presented to the ALJ, but also those
presented to the Appeals Council. Id. Thus, the issue before the court
is not whether plaintiff is disabled, but rather whether the ALJ's
determination that she is not disabled is supported by substantial evi-
dence on the record as created before the ALJ and the Appeals Coun-
cil.

To be eligible for Supplemental Security Disability benefits, a
claimant must be unable to engage in "any substantial gainful activity
by reason of any medically determinable physical or mental impair-
ment." 42 U.S.C. § 423(d) (West Supp. 1997). An individual is dis-
abled only if the impairments are so severe as to prevent the
individual, "considering his age, education, and work experience,
[from] engag[ing] in any other kind of substantial gainful work which
exists in the national economy." Id. The opinion of a treating physi-
cian is to be accorded great weight. However, "circuit precedent does
not require that a treating physician's testimony`be given controlling
weight.'" Craig v. Chater, 76 F.3d 585, 590 (4th Cir. 1996), quoting,
Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992). In fact, "if a phy-
sician's opinion is not supported by the clinical evidence or if it is
inconsistent with other substantial evidence, it should be accorded
significantly less weight." Craig, supra, 76 F.3d at 590, citing, 20
C.F.R. § 416.927.

The record before this court suggests that the evidence of plaintiff's
treating physician was not supported either by clinical evidence or by
the reports of other physicians. Plaintiff saw approximately eight dif-
ferent physicians since her complaints began in approximately 1984.
The reports from the physicians are, throughout the ten year period,

                    3
inconclusive as to the extent of and as to any physical cause of plain-
tiff's pain. From 1984 through 1986, the plaintiff predominantly saw
Dr. James A. McQuown. Dr. McQuown's records indicate relatively
unchanging complaints from the plaintiff and unchanging findings on
the doctor's part. The plaintiff notes leg or back pain in almost every
visit, and the doctor notes the absence of physical evidence of a health
problem each time. On February 13, 1986, Dr. McQuown recom-
mends psychiatric testing. Throughout his records, he notes a possible
diagnosis of Learned Pain Syndrome, "a condition resulting mainly
from socio-emotional factors in the absence of progressive, invasive,
and, most of the time, demonstrable pathology." Abstract of The
Learned Pain Syndrome: Decoding a Patient's Pain Signals, Brena,
S.F.; Chapman, S.L., 10(1) Nurse Pract. 24-5, 29-30, 32 (Jan. 1985).

Dr. McQuown's findings are supported by those of other physi-
cians who saw plaintiff between 1988 and 1993. Dr. John R. Scott,
whom plaintiff saw periodically between 1988 and 1993, notes com-
plaints of knee and general leg pain but no physical evidence. On Jan-
uary 29, 1991, Dr. Scott finds the patient "markedly improved," but
again in 1993 finds plaintiff to complain of leg and back pain without
physical evidence of illness. Drs. Roger Bley, Charles Colby, W.C.
Kitchens, Jr. and Max Kent all saw plaintiff for at least one visit at
some point between 1989 and 1993, and all report complaints without
evidence of injury, illness, or disability. Dr. Kent explained that
patient had "low back pain, etiology undetermined." Dr. Kent's report
states, "The patient's pain i[s] from a subjective view point. There are
no organic findings. The patient's complaints are not consistent with
her clinical and laboratory findings. I do not know whether the patient
is having pain or not."

In contrast to the findings of these physicians are the findings of
Drs. Dennis Murphy and James Cheezam. However, the findings of
Drs. Cheezam and Murphy are controverted by the evidence of the
other physicians and by many of Dr. Cheezam's own records. Dr.
Cheezam began seeing plaintiff in 1991 and acted as her treating phy-
sician through 1994. Dr. Cheezam records consistent complaints of
pain without medical indicia of injury or illness. Despite a lack of a
medically determinable condition, Dr. Cheezam's notes of 11 Sep-
tember 1992 conclude that Ms. Jones "remains a low back cripple."
Again on July 5, 1994, Dr. Cheezam's notes indicate that "Mrs. Jones

                    4
remains a low back cripple and is totally and permanently disabled
from her condition." In February of 1993, Dr. Murphy's notes state
that Ms. Jones suffers from chronic muscle spasm and back pain. The
results of weighing the evidence in support of a finding of disability
or against such a finding are equivocal at best.

Nor did the evidence submitted to the Appeals Council change the
equation. To the Appeals Council, plaintiff submitted a strongly
worded statement from Dr. Cheezam to the effect that he found her
to be completely disabled by her back spasms; statements from Drs.
McQuown and Scott, Dr. Cheezam's partners, stating that the court
should consult with Dr. Cheezam, rather than them, regarding Ms.
Jones medical condition; and a Diagnostic Evaluation completed by
C. David Tollison, Ph.D., assessing her psychological state and her
ability to perform work related tasks. Even discounting, as their state-
ments seem to ask this court to do, Drs. McQuown's and Scott's med-
ical records for Ms. Jones would not so substantially alter the weight
of the evidence as to indicate that a reasonable mind could not find
the evidence adequate to support a finding by the ALJ of no disabil-
ity. Nor does the affirmation of Dr. Cheezam and a psychologist so
change the record as to indicate that the ALJ's decision lacked suffi-
cient support. This court finds that the determination by the ALJ that
Ms. Jones was not disabled was supported by substantial evidence.
The decision of the district court is, therefore,

AFFIRMED.

                    5